Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   March 23, 2015

The Court of Appeals hereby passes the following order:

A15A0785. CLARETHA ROSS v. THE STATE.

      Claretha Ross was convicted of theft by deception and sentenced as a recidivist
to twenty years, to serve ten in prison and the remainder on probation. We affirmed
her conviction and sentence. Ross v. State, 298 Ga. App. 525 (680 SE2d 435) (2009).
Ross later filed a “Motion to Modify and Correct an Unlawful and Unconstitutionally
Imposed Sentence.” The trial court denied the motion, and Ross appealed. We
dismissed the appeal, finding that Ross did not raise a valid void-sentence claim. Ross
v. State, Case No. A14A0379 (dismissed Nov. 1, 2013). Ross subsequently filed
another “Motion to Void Convictions and Sentence,” arguing once again that her
conviction is void and her sentence is unconstitutional. On October 21, 2014, the trial
court denied this motion, and Ross filed a pro se notice of appeal from that order on
November 24, 2014. We lack jurisdiction for two reasons.
      First, a notice of appeal must be filed within 30 days after entry of the
appealable order. See OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. See Rowland
v. State, 264 Ga. 872 (1) (452 SE2d 756) (1995). Because Ross filed her notice of
appeal 34 days after entry of the trial court’s order, her appeal is untimely.
      Second, an appeal from an order denying or dismissing a challenge to an
allegedly void conviction is subject to dismissal. See Williams v. State, 287 Ga. 192
(695 SE2d 244) (2010). A direct appeal may lie from the denial of a motion to correct
a void sentence if the defendant raises a colorable claim that the sentence is void. See
Burg v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). A sentence is void only
when the trial court imposes a punishment that the law does not allow; assertions
taking issue with the procedure employed in imposing the sentence do not constitute
colorable void-sentence claims. See Coleman v. State, 305 Ga. App. 680 (700 SE2d
668) (2010). Here, Ross does not allege any void sentence claim. As in her prior
motion, she takes issue with the procedure employed in seeking recidivist
punishment. Because Ross does not raise a valid void-sentence claim, this appeal is
hereby DISMISSED for lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                                                           03/23/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.